              Case 1:10-cr-00394-AWI Document 15 Filed 02/18/21 Page 1 of 1


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                            CASE NO. 1:10-CR-0394 AWI
 7                          Plaintiff
                                                          ORDER APPOINTING FEDERAL
 8                   v.                                   DEFENDER’S OFFICE REGARDING
                                                          MOTION FOR COMPASSIONATE
 9   JAIME ERNESTO RODRIGUEZ-MATA,                        RELEASE
10                          Defendant
11

12

13          On February 16, 2021, Defendant Jaime Ernesto Rodriguez-Mata, appearing pro se, moved
14 to for early release under 18 U.S.C. § 3582(c) and the First Step Act. See Doc. No. 35. Pursuant

15 to Eastern District of California General Order No. 595, defendant’s motion is referred to the

16 Federal Defender’s Office for the Eastern District of California. The Federal Defender’s Office

17 shall review Defendant’s pro se submission and, within twenty-one (21) days of service of this

18 order, shall either file a supplemental motion or a notice of intent to stand on the original pro se

19 motion submitted by Defendant. Upon receipt of either a supplemental motion or notice to stand

20 on the original motion, the Court will conduct a further review to determine if a response from the

21 United States is warranted and will issue any additional orders as may be appropriate at that time.

22
     IT IS SO ORDERED.
23

24 Dated: February 18, 2021
                                                 SENIOR DISTRICT JUDGE
25

26
27

28
